Citation Nr: 0518503	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-24 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial evaluation for the 
service connected residuals of a fracture of the left wrist 
with degenerative changes, currently evaluated as 20% 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel

INTRODUCTION

The veteran served on active duty from February 1946 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In September 1998 the Board granted service 
connection for a left wrist disability.  In November 1998 the 
RO implemented the Board's decision and assigned a 10 percent 
rating for degenerative changed in the carpal bones of the 
left wrist.  The veteran appealed this decision.  During the 
course of the appeal the RO in May 1999 increased the 10 
percent rating to 20 percent.  A Board decision in March 2004 
was vacated in part by a March 2005 Court order, and now 
returns to the Board.


FINDINGS OF FACT

The veteran's left wrist (minor) disability, which is 
manifest by swelling, limitation of motion and pain, results 
in the equivalent of favorable ankylosis in 20 degrees to 30 
degrees dorsiflexion.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a fracture of the left wrist (minor) with 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. Part 4, Diagnostic Codes 5003, 5010, 
5214 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9). The Court found that the 30- 
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act). 
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103. The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period. Veterans Benefits Act of 2003, 
P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 2003).

In this regard, the record shows that in August 2001, the RO 
informed the veteran of the requirements necessary to 
establish his claim, and of the VCAA and what evidence the VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was provided a statement of the case in November 
1999, and a supplemental statement of the case in January 
2003. These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Also, the RO has 
obtained all available evidence identified by the veteran and 
l VA examinations have been conducted.

The Board notes that the August 2001 VCAA letter was mailed 
to the veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of all pertinent evidence in his 
possession as required by 38 C.F.R. § 3.159.  The Board, 
however, finds that in the instant case the veteran has not 
been prejudiced by these defects.  In this regard, the Board 
notes the veteran was provided notice of the division of 
responsibility in obtaining evidence pertinent to his case 
and ample opportunity to submit and/or identify such 
evidence. All identified pertinent evidence has been 
obtained.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error. VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran. See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background

The service medical records show that the veteran was treated 
for left wrist problems.

The veteran underwent a VA examination in October 1992.  At 
that time the veteran reported that he injured his left wrist 
in a boxing match during service.  In 1988 while he was 
performing his employment duties he sustained a fracture of 
the left humerus.  The veteran reported constant left wrist 
pain.  The examination showed no swelling or scars of the 
wrist.  Range of motion was significantly decreased with 
extension to 30 degrees and flexion to 70 degrees.  Motor 
strength was within normal limits.  X-rays showed severe 
degenerative and cystic bony changes in all the carpals to 
the left wrist.  There was no evidence of an old fracture.  
The pertinent diagnosis was severe degenerative changes of 
the left hand (carpal bones) with limited range of motion, 
particularly in extension.

Records show that the veteran was seen at a VA outpatient 
treatment periodically from 1999 to 2001 for several 
problems, including left wrist pain.  The record shows that 
the veteran is right handed.

The veteran received a VA examination for his left wrist in 
July 1997.  The report of that examination indicates the 
veteran stated that his left wrist caused him pain 
continuously, and hurt him more some days than others.  He 
reported on certain movement his thumb would swell.  This 
lasted two to three weeks and occurred a couple of times a 
year.  He reported that he had been a long distance truck 
driver for the prior 20 years and was now retired.

The examination showed no palpable soft tissue swelling.  On 
range of motion testing, the veteran was limited to 5 degrees 
of extension of the left wrist.  He had 30 degrees of 
flexion.  On the right side he had approximately 24 degrees 
of extension and 45 degrees of flexion.  He had only 5 
degrees of radial deviation and had very significant crepitus 
which was palpable in the region of the scaphoid with this 
maneuver.  He had 10 degrees of ulnar deviation and also had 
a similar crepitus that could be felt.  He had pain on 
palpation of the region of the base of the thumb, and the 
anatomic snuffbox.  X-ray report noted a healed fracture of 
the distal radius, and increased sclerosis, at the proximal 
pole of the scaphoid.  The examiner indicated that the 
veteran stated that he suffered a fracture to his forearm 
prior to service.  The examiner diagnosed the veteran with a 
remote fracture of the scaphoid bone of the left wrist, with 
probable nonunion of that fracture.

In an addendum to the July 1997 examination the examiner 
stated that the veteran had a pre-existing injury to the 
wrist, which was the non-union fracture of the scaphoid.  It 
was reasonable to assume that the wrist was feeling somewhat 
better for him to undertake the rigors of basic training.  
The examiner opined that nearly all his wrist problems relate 
back to the preservice injury and less than 10 percent relate 
to injuries, which occurred during service.

The veteran received a VA examination for his wrist in 
January 1999.  The report of that examination indicates that 
no swelling, increased heat, or erythema was noted in the 
left wrist.  Tenderness to palpation was noted over the 
distal radius, the snuffbox, and diffusely over the palmar 
dorsal sides.  Range of motion of the left wrist was 
dorsiflexion of 0-5 degrees, palmar flexion of 0-10 degrees, 
radial deviation of 0-5 degrees with discomfort, and ulnar 
deviation of 0-20 degrees with pain at extremes of movement.  
Grip strength was 5/5.  Interosseous strength was 5/5.  
Dexterity of the hands was within normal limits.  Sensation 
to light touch was intact in all dermatomes of the hand and 
was symmetric with sensation on the right side.  X-rays of 
the left wrist indicated a healed distal radius fracture and 
posttraumatic changes of the navicular capitate and lunate.  
The veteran was diagnosed with loss of range of motion of the 
left wrist and posttraumatic arthritis of the left wrist.

VA X-rays taken of the veteran's left wrist in September 1999 
showed slight interval narrowing of the intercarpal joint 
space particularly at the level of the scaphoid, lunate, and 
capitate joint spaces, findings consistent with avascular 
necrosis of the proximal pole of the scaphoid, and findings 
likely secondary to a SLAC wrist.  The examiner indicated 
that the differential diagnosis included but was not limited 
to posttraumatic change, CPPD arthropathy, or less likely an 
inflammatory arthritis.

The veteran received treatment at a VA outpatient clinic from 
1998 to 2001 for several problems, including left wrist pain.  
During outpatient treatment in March 2000 the left wrist was 
found to have extension of 15 degrees, and flexion of 25 
degrees, with minimal radial and ulnar deviation.

A VA examination report dated June 2002 shows that the 
veteran reported intermittent left wrist pain coming as often 
as every two months and lasting up to four weeks.  The 
examination revealed mild swelling of the snuffbox in the 
left wrist.  The snuffbox was very tender.  There was 15 
degrees of dorsiflexion of the left wrist and 50 degrees of 
dorsiflexion of the right wrist.  There was 35 degrees of 
flexion of the left wrist and there was 50 degrees of flexion 
of the right wrist.  There was 20 degrees radial deviation in 
the left wrist and there was 40 degrees radial deviation in 
the right wrist.  There was 10 degrees ulnar deviation in the 
left wrist and 25 degrees ulnar deviation in the right wrist.  
The examiner indicated that all these motion in the left 
wrist were painful at their extremes.  The examiner noted an 
X-ray report of the left wrist of June 1997, which showed a 
healed fracture of the left distal radius and avascular 
necrosis of the proximal pole of the scaphoid.  There were 
also multiple cystic changes in the carpal bones.  The 
examiner diagnosed the veteran with degenerative arthritis of 
the left wrist.

In a July 2002 addendum to the June 2002 examination the VA 
examiner indicated that aseptic necrosis of the proximal pole 
of the scaphoid is a common complication of the fracture. The 
examiner indicated that this was a serious injury because it 
usually resulted in degenerative arthritis of the wrist as 
occurred in this case.  The examiner indicated that the 
arthritis usually resulted in pain and limitation of motion 
as in this case.  The left wrist motion was compared to the 
normal right wrist to show the extent of the limitation of 
motion.

In another addendum to this examination dated November 2002 
the examiner indicated that the veteran's left wrist was not 
ankylosed.  The examiner indicated that the pain in the left 
wrist impaired the use of the left wrist since the pain 
increased with use.  The examiner indicated that two-handed 
activities were impaired, and that the functional loss of the 
left wrist due to pain was 35%.

Another addendum to this examination, dated November 2002, 
the examiner stated that the left wrist motion in 
dorsiflexion, over flexion radial deviation was markedly 
limited when compared to the normal right wrist.  This 
limitation was due to pain and was quite disabling.  When the 
wrist was used the pain increased to the point that it could 
not be used at all.  After the veteran rested the left wrist 
the pain would subside then the veteran could again resume 
limited use of the wrist.  There was pain on forceful 
gripping even when there was no attempt to move the wrist.

An addendum to this examination, dated December 2002, 
indicates that the veteran's normal wrist dorsiflexion was 50 
degrees, and the injured wrist dorsiflexed to 15 degrees.  
Further, the normal wrist rolar flexes to 50 degrees, and the 
injured wrist rolar flexed to 35 degrees.  The normal wrist 
had 40 degrees of radial deviation, and the injured wrist had 
20 degrees of radial deviation.  The normal wrist had 25 
degrees of ulnar deviation, and the injured wrist had 10 
degrees of ulnar deviation.  The examiner indicated that when 
the injured wrist reached the above limits it was painful and 
could go no further.  The examiner indicated that the range 
of motion of the wrist without any pain could not be 
determined.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7 
(2004).  After consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

The veteran's statements regarding the severity of his 
disabilities knee are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating. It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).


The RO has assigned a 20% rating for the veteran's residuals 
of a fracture of the left wrist with degenerative changes 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5214.

Diagnostic Codes 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, is rated as degenerative 
arthritis, which in turn, is rated on the basis of limitation 
of motion under the appropriate diagnostic code for the joint 
involved. See 38 C.F.R. 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5215, pertaining to limitation of 
motion of the wrist, a 10 percent evaluation may be assigned 
for palmar flexion limited in line with the forearm, and for 
dorsiflexion less than 15 degrees.  This is the highest 
evaluation permitted under this diagnostic code.

Under Diagnostic Code 5214, a 20 percent evaluation may be 
assigned for favorable ankylosis of the minor wrist in 20 
degrees to 30 degrees dorsiflexion and a 30 percent 
evaluation is warranted for the dominant wrist. 

A 30 percent evaluation may be assigned under this diagnostic 
code for ankylosis of the minor wrist in any other position, 
except favorable (a 40 percent rating is warranted for the 
dominant wrist); a 40 percent evaluation requires unfavorable 
ankylosis in any degree of palmar flexion, or with ulnar or 
radial deviation. Diagnostic Code 5214

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2003).

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities. In this case, the Court held that ratings based 
on limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  

It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating this claim as a rating under the Diagnostic 
Codes governing limitation of motion of the left wrist.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board notes that, when a specific condition which is not 
listed in the rating schedule is encountered, it will be 
permissible to rate the condition under a closely related 
disease or injury in which, not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  See 38 C.F.R. §§ 4.20, 4.27.

The VA examinations show that the veteran experiences pain 
and most recently some mild swelling in the left wrist and 
has severe limitation of motion.  However, these evaluations 
show no impairment in strength.  Additionally the range of 
motion testing conducted beginning in October 1992 and most 
recently in June 2002 showed no evidence of ankylosis.  This 
was confirmed in the November 2002 addendum by the VA 
examiner.  

A finding of even severe limitation of motion, as the veteran 
has, would warrant only a 10 percent evaluation under 
Diagnostic Code 5215, the highest rating available under that 
code.  However, the RO found that the veteran's limitation of 
motion was severe enough that it should be rated by analogy 
under Diagnostic Code 5214, at a 20 percent evaluation, as 
equivalent to favorable ankylosis of the minor wrist.  
Considering all evidence of record, and the veteran's severe 
limitation of motion as noted in his VA examinations, the 
Board finds that the veteran's left wrist disability is 
properly rated as analogous to favorable anklyosis.


In the absence of evidence of actual ankylosis, the Board has 
considered whether, given the functional loss associated with 
the veteran's other complaints, to include pain, the 
veteran's left wrist disability effectively results in the 
extent of impairment comparable to ankylosis of the minor 
wrist in any other position, except favorable, to include 
unfavorable ankylosis, which would warrant at least the next 
higher 30 percent evaluation under Diagnostic Code 5214.

In this regard, as previously indicated, the veteran has only 
been rated by analogy to Diagnostic Code 5214 concerning 
wrist anklyosis because of his symptoms, primarily the pain 
and significant limitation of motion of his wrist.  The 
medical evidence shows that there is no ankylosis.  

The VA examiner following the June 2002 examination indicated 
that the veteran experiences functional loss due to pain 
particularly when the wrist is used.  He placed the degree of 
functional loss due to pain at 35 percent, meaning that the 
veteran has 65 percent of the use of his left wrist 
remaining.  This finding is inconsistent with a wrist being 
ankylosed in any other position, except favorable, to include 
unfavorable ankylosis.  The Board finds that the degree of 
functional impairment resulting from the left wrist pain as 
contemplated in the Deluca case is included in the current 20 
percent rating which is the equivalent of favorable ankylosis 
in 20 degrees to 30 degrees dorsiflexion.  

The criteria for a rating in excess of 20 percent under 
Diagnostic Code 5214 are not met.  The evidence is not 
equipoise as to warrant consideration of the benefit of the 
doubt rule.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  

However, the 20 percent rating has been in effect since the 
effective date of service connection for the veteran's left 
wrist disability, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  Therefore, there is no basis for staged rating in 
the present case. Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an increased initial evaluation for the 
residuals of a fracture of the left wrist (minor) with 
degenerative changes is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


